FILED
                                                                    United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                       November 28, 2017
                        _________________________________
                                                                       Elisabeth A. Shumaker
                                                                           Clerk of Court
UNITED STATES OF AMERICA,

     Plaintiff - Appellee,

v.                                                        No. 17-3167
                                                (D.C. No. 5:15-CR-40030-CM-1)
JOHN T. BOOKER, JR., a/k/a Muhammad                         (D. Kan.)
Abdullah Hassan,

     Defendant - Appellant.
                     _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before BRISCOE, HOLMES, and MORITZ, Circuit Judges.
                  _________________________________

      After accepting a plea agreement that included a waiver of his right to appeal,

John T. Booker, Jr., pleaded guilty to attempted use of a weapon of mass destruction

and attempted destruction of government property by fire or explosion. He was

sentenced to concurrent 360- and 240-month terms of imprisonment followed by a

lifetime term of supervised release. Despite the waiver, Booker filed an appeal

challenging some of the conditions of his supervised release. The government has

moved to enforce the appeal waiver. See United States v. Hahn, 359 F.3d 1315, 1328

      *
         This panel has determined unanimously that oral argument would not
materially assist in the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.
This order and judgment is not binding precedent, except under the doctrines of law
of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
(10th Cir. 2004) (en banc) (per curiam). We grant the motion to enforce and dismiss

the appeal.

      The sentencing court adopted the recommendations in the presentence report

and imposed the following special conditions of supervision:

      [Booker] must not participate in any anti-government or tax protesting
      activities, or associate with individuals who are known members of
      these groups, or possess any literature advocating or supporting these
      groups during the term of supervision.

      ....

      [Booker] must not possess, view, access, or otherwise use material that
      reflects extremist or terroristic views or as deemed to be inappropriate
      by the U.S. Probation Office.

R., Vol. 2 at 41-42, ¶¶ 131, 134. We need not reach the merits of Booker’s

contentions that these conditions are impermissible, however, because he waived his

right to appeal his sentence, including the special conditions above, under the express

terms of the plea agreement.

      To evaluate a motion to enforce a waiver, we consider “(1) whether the

disputed appeal falls within the scope of the waiver of appellate rights; (2) whether

the defendant knowingly and voluntarily waived his appellate rights; and (3) whether

enforcing the waiver would result in a miscarriage of justice.” Hahn, 359 F.3d at

1325. “[P]lea agreements are governed by contract principles.” United States v.

Cooper, 498 F.3d 1156, 1159 (10th Cir. 2007).

      Nothing in the agreement supports Booker’s contention that his appeal is

outside the scope of the waiver simply because he seeks to challenge his sentence on


                                           2
constitutional grounds. Under the terms of the plea agreement, Booker “knowingly

and voluntarily waive[d] any right to appeal or collaterally attack any matter in

connection with . . . the components of the sentence . . . including the length and

conditions of supervised release . . . .” R., Vol. 1 at 66. Because he did not retain the

right to appeal the conditions of supervised release, Booker’s waiver of his right to

appeal his sentence extends to the special conditions of his supervised release, and

the first Hahn requirement is met. See United States v. Sandoval, 477 F.3d 1204,

1207 (10th Cir. 2007).

      Booker makes no assertion that his waiver was not knowing and voluntary—

Hahn’s second requirement. Our independent review of the record persuades us

there is no basis for concluding that he did not knowingly and voluntarily agree to the

waiver.

      Nor are we persuaded that enforcing the waiver would result in a miscarriage

of justice under Hahn’s third requirement. We have held that a miscarriage of justice

under Hahn occurs in only four narrow circumstances, and Booker has not

established that any of them apply such that the waiver itself was unlawful. See

Sandoval, 477 F.3d at 1208 (“Our inquiry is not whether the sentence is unlawful, but

whether the waiver itself is unlawful because of some procedural error or because no

waiver is possible.”). Booker’s citations to cases where the sentencing court

exceeded its statutory authority in sentencing a defendant are unavailing because that

scenario did not occur here. See, e.g., United States v. Hudson, 483 F.3d 707, 710

(10th Cir. 2007) (concluding waiver did not encompass right to appeal unlawful

                                           3
restitution order); United States v. Gordon, 480 F.3d 1205, 1209 (10th Cir. 2007)

(same). Nor does Booker challenge the validity of his plea or waiver due to

ineffective assistance of counsel. Cf. United States v. Cockerham, 237 F.3d 1179,

1191 (10th Cir. 2001).

      Accordingly, we grant the motion to enforce and dismiss this appeal.


                                          Entered for the Court
                                          Per Curiam




                                          4